Dismissed and Memorandum Opinion filed March 12, 2013.




                                     In The

                     Fourteenth Court of Appeals

                             NO. 14-12-00979-CV

                   RANDALL L. PATTERSON, Appellant
                                       V.

                        CITY OF HOUSTON, Appellee

                   On Appeal from the 189th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-27190

                 MEMORANDUM                     OPINION

      This is an appeal from an order granting the City of Houston’s plea to the
jurisdiction signed September 21, 2012. Appellant filed a timely notice of appeal
on October 22, 2012. See Tex. R. App. P. 4.1, 26.1. The clerk’s record was filed
December 28, 2012.

      Our records show that appellant has neither established indigence nor paid
the $175.00 appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees
in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also Order Regarding Fees Charged in Civil Cases in
the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing
fees in court of appeals); Tex. Gov’t Code ' 51.207 (same).

      On January 29, 2013, this court ordered appellant to pay the appellate filing
fee on or before February 11, 2013, or the court would consider dismissing the
appeal. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case
because appellant has failed to comply with notice from clerk requiring response or
other action within specified time). Appellant has not paid the appellate filing fee.

      Appellant’s brief was due January 28, 2013. Appellant did not file a brief or
request an extension of time to file the brief. See Tex. R. App. P. 38.6(a), (d). On
February 7, 2013, this court issued an order stating that unless appellant filed a
brief on or before February 25, 2013, the court would dismiss the appeal for want
of prosecution. See Tex. R. App. P. 42.3(b). Appellant filed no response.

      Accordingly, the appeal is ordered dismissed.



                                   PER CURIAM



Panel consists of Justices Frost, Brown, and Busby.




                                          2